STORY, Circuit Justice
(charging jury). The question, as to the first parcel of land in controversy, turns upon a mere point of boundary between the lots No. 17 and No. 18.—The question is, whether the land now possessed by the defendant, Ross, as the northern boundary of lot No. 18, includes any portion of the land belonging to lot No. 17. It ,s often matter of extreme doubt, how the exact boundaries run in cases of laying out lots or this nature. If the black-birch tree on the east side nl the lot, No. 17, was an ancient boundary, and was so deemed by the respective owners in former times, and the line ran from thence west in a straight line to the large rock, spoken of, then we have arrived at some certainty. The question in dispute will then be narrowed down to the running of the boundary from that rock to the west line of the lot.—There is evidence in the case that at the time when Samuel Eddy was owner of the part of lot No. 17, now owned by the plaintiff, and Bradley Greene was the owner of lot No. 18, a dispute arose between them as to the boundary line on this part of their lots; and it was then adjusted and settled between them by one of Eddy’s sons, and the fence put up accordingly; and that the possession has remained in the respective occupiers of the lots according to that line ever since. This was before the year 1801, when the defendant purchased from Bradley Greene. Now if this evidence is believed it is decisive of this part of the case. In the first place, as mere evidence of the true boundary, in a ease like the present what can be so satisfactory as such a settlement of boundaries made more than twenty years ago by the parties interested. and acquiesced in by themselves, and those, who claim under them, ever since. It would seem of itself almost conclusive as a presumption of right in the absence of all circumstances to rebut it. In the next place, if the parties have been ever since that period in exclusive possession and seizin of the lots according to this boundary, then the persons, under whom the plaintiff, Wakefield, claims title, were at the time of the conveyance to him dis-seized of the land now in controversy, even if they had a title to it; and consequently the deed conveyed nothing to him in the land, of which his grantors were then disseized. This is a plain principle of the common law. But what is quite conclusive is, that such an exclusive possession for twenty years is a clear bar to any recovery, and is of itself a good title, by the express provisions of the statute of Rhode Island. The jury will therefore consider, whether this evidence is overthrown by any counter evidence in the case; and if not, whether it establishes such an exclusive possession. If so, their verdict ought to be for the defendant on this part of the case.
Then as to the other parcel of land, the intermediate strip, as it is called, in lot No. 18. It is true, that the deed of Bradley Greene to Jacob Woodland conveys so much only of the east end of the lot No. 18, as would include forty acres. This conveyance was made in August, 1801; and under it Woodland, if the evidence is believed, occupied and possessed up to the "Ridge Hill,” so called, as his true boundary, without objection; and it has not been disputed. that his possession was then deemed rightful. William Ross, by mesne conveyances, held it as owner in 1824, and then conveyed it to the plaintiff, who has ever since his purchase continued to occupy and possess it up to the Ridge hill. In December. 1801. Bradley Greene conveyed a part of the same lot to the defendant, Ross, describing it in his deed as “a tract or parcel of land situate, &c., and contains thirty acres by measure, being the west part of the head lot called ‘No. 18;’ ” and then specified its boundaries. The question is, what part of the lot-is intended by this description V It is said, that thirty acres only was intended to be conveyed; but there is no evidence to show, that the parties at that time knew or supposed, that the whole lot No. 18 contained more than seventy acres. No boundaries are stated in the deed, which establish any reservation to Bradley Greene of any strip on the eastern side of this part of the lot. No claim was ever made by him to any such strip, until he executed the quitclaim to the plaintiff in August, 1S25. He never was assessed for it in the town taxes; he did not. when he was liberated from gaol on account of his insolvency, assert it to be his property; but swore generally, that he had no property to support himself in gaol. The defendant has always possessed and occupied the whole of that part of the lot to the Ridge hill without objection, and cut wood there, as a part of the land conveyed by his deed. I state these, as facts, only upon the supposition, that the evidence in the case is believed by the jury; and of that they will judge; but if these are the facts, then they establish an exclusive possession in the defendant for more than twenty years, and consequently the statute of Rhode Island, of twenty years’ possession, applies as a bar. Independently of that, the quitclaim of 1825 could not operate, because the defendant, Ross, was then in possession under a claim of right, and if he had no right, he was in under a disseizin. But I am by no means satisfied, that the deed from Bradley Greene to the defendant in December, 1801, requires such a construction, as the plaintiff seeks to give it. The grantor had already conveyed forty acres on the east end of *1350the lot. He does not in Ms conveyance undertake in terms to convey thirty acres and no more at the west end of the lot. The words of the deed are, "a certain tract or parcel of- land situate &c., and contains thirty acres by measure, being the west part of the head lot called ‘No. 18;’ ” the measurement is, therefore, not the whole, but a part only of the description. It was not thirty acres, but “the west part of the head lot,” which was intended to be conveyed. The east part was already sold; and it appears to me, that the true meaning of the deed, if the description had stopped here, would he, that it conveys the west part of the lot, as contradistinguished from the east part of the lot already sold. It would be a conveyance of all that part of the lot not already sold as the east part. The measure of thirty acres is not a limitation upon the extent of the grant, but a mere description of its supposed contents. If the words "contains thirty .acres by measure” bad been left out, the construction of the deed must have been, such as I have intimated. The insertion of them does not, in my judgment, justify a change of that ■ construction in a legal point of view. But the description of the premises sold does not stop here. The deed goes on to state the boundaries of the west part of the lot so sold. Now it is a general rule, that where there is a specific description by natural or artificial boundary lines, distances and' quantity of contents must yield, if mistaken, to such lines. The parties are presumed to contract with reference to such known lines or objects; and the insertion of distances or measure of acres is understood to be no more than a conjectural or probable estimate. In the present case, there is no evidence to establish, that the boundary lines stated in the deed do not include the whole land" in the lot No. 18 not conveyed to Woodland, or in other words, the whole land west of the Ridge hill. On the contrary, it seems tacitly admitted, that, so far as those lines can now be traced, they are coincident with the defendant’s claim and seizin. The whole difficulty, that has arisen, is from the supposed error in fixing the southeastern and northeastern boundaries of lot No. IS. If these are the white-oak and black-birch tree referred to by the witnesses, then much of the difficulty vanishes. The stress of the argument, therefore, for the plaintiff, necessarily rests on the ground, that by the true construction of the deed from Bradley Greene to the defendant, Ross, no more than thirty acres of land were intended to pass; and that consequently, as lot No. 18 actually contains eighty-six acres and one hundred rods, the intermediate strip, of sixteen acres and one hundred rods, being the surplus beyond the forty acres conveyed in 1801 to Woodland, and the thirty conveyed to the defendant, Ross, remained in Bradley Greene, and were well conveyed by the quitclaim deed of August, 1825, to the plaintiff. Now it is incumbent upon the plaintiff to establish the fact of such, a strip remaining in Bradley Greene at the time of that conveyance. He has not shown, that the boundary lines stated in the conveyance from Greene to the defendant, Ross, would not include all the land to the Ridge hill, of which the defendant, Ross, is in possession. He has been obliged, therefore, to resort to a construction of the deed to Ross, wMeh would limit the conveyance to him to thirty acres only by admeasurement, rejecting all the accompanying parts of the description of the premises. In this construction also he has failed. And in the last place the objection of a disseizin of Bradley Greene at the time of the conveyance in 1825 is decisive against any right of recovery under that conveyance, even if evcy other objection were removed.
Verdict for the defendant on both pleas, and judgment accordingly.